Citation Nr: 1127891	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to Agent Orange exposure and/or other chemicals.

2.  Entitlement to service connection for peripheral neuropathy, to include as secondary to Agent Orange exposure and/or other chemicals.

3.  Entitlement to service connection for a cardiovascular disability, to include as secondary to Agent Orange exposure and/or other chemicals.

4.  Entitlement to service connection for diabetic retinopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to January 1969.  

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from January 2005 and January 2006 rating decisions of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied the claims.  

In August 2007, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  In December 2007, the issues were included in a remand by the Board for further evidentiary development.  In an August 2010 decision, the Board denied the claims.  (The Board also denied and remanded other issues in that decision).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In an April 2011 Order, the Court granted the parties' Joint Motion for Partial Remand, vacated the Board's decision to the extent it denied the claims on the title page of this decision, and returned the case to the Board for readjudication.  (The issues of whether new and material evidence has been presented to reopen claims for service connection for sinusitis, residuals of a head injury (other than headaches), a low back disability, and a right leg disability; and entitlement to service connection for a left leg disability (other than peripheral neuropathy), a throat disorder, and posttraumatic stress disorder (PTSD) were not included in the Joint Motion for Partial Remand and these issues are considered confirmed.  They will not be addressed in this decision.  Additionally, the issues of entitlement to service connection for a psychiatric disorder other than PTSD, headaches, and entitlement to a compensable rating for bilateral hearing loss were remanded by the Board in August 2010.  Hence, they will also not be addressed in this decision).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for diabetes mellitus as well as secondary disabilities of peripheral neuropathy, a cardiovascular disability, and diabetic retinopathy as a result of exposure to Agent Orange and/or other chemicals to which he was exposed in service, specifically Malathion.  He was afforded a VA examination in June 2009.  In the examination report, the examiner provided an opinion that the Board found to be equivocal and speculative in nature.  In the April 2011 Joint Motion for Partial Remand, the parties noted that where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Consequently, clarification is needed in this case and a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims folder to the examiner who rendered the June 2009 opinion and ask him to clarify whether there is additional information or recent evidence-based studies that would enable him to elaborate on the conclusions he proffered in June 2009; or whether his speculation was based on the limits of medical knowledge.  He should also be asked to explain what factors about Agent Orange and Malathion would be considered similar such that it may be viewed as possible that Malathion could be causally related to the Veteran's development of diabetes mellitus more than 20 years after his last exposure.  Other risk factors present for the Veteran for the development of diabetes mellitus (for example, a positive family history and personal diet) should also be addressed in the addendum report.  

If that examiner is unavailable, or determines that the requested opinion cannot be provided without another examination, schedule the Veteran for an appropriate VA examination to determine the likely etiology of his diabetes mellitus.  The claims folder is to be furnished to the examiner for review.  Other risk factors present for the Veteran for the development of diabetes mellitus (for example, a positive family history and personal diet) should be also addressed in the report.  Following a review of the relevant evidence, the clinical evaluation and any tests that are deemed necessary, the examiner must address the following:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's diabetes mellitus was caused by in-service exposure to Malathion?
(b) If the examiner must resort to speculation to answer the question, he or she should so indicate and explain whether additional information would enable him or her to render an opinion or whether the inability is based on the limits of medical knowledge.  


2.  After the development requested above has been completed to the extent possible, readjudicate the Veteran's claims.  If any benefit sought continues to be denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

